Citation Nr: 1743122	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987 and from November 1987 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Regarding the claim for service connection of an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the Veteran filed claims for PTSD and a depressive disorder. Thus, the Board has recharactertized the claim as reflected on the title page of this decision.

In January 2017, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record. The Veteran also submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) review. 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. Resolving all doubt in the Veteran's favor, the evidence establishes that the Veteran's acquired psychiatric disorder, to include depressive disorder, major depressive disorder, and anxiety disorder, is causally related to her military service.




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection of posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, major depressive disorder, and anxiety disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred. 38 C.F.R. § 3.304(f).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran filed a claim for service connection for depression and subsequently filed a claim for PTSD. As discussed above, the claims are considered together in the claim for an acquired psychiatric disorder as the Veteran is not expected to be competent to identify a precise psychiatric diagnosis.

As an initial matter, the Board observes that all of the relevant treatment records identified by the Veteran have been associated with the file. Additionally, the Veteran was afforded a VA mental disorders examination in August 2010. The Board acknowledges that the August 2010 VA examiner did not discuss the Veteran's contentions with respect to the PTSD claim. However, the Board finds that a VA PTSD examination is not required. In this regard, the Veteran has not provided details regarding her alleged stressor even though the AOJ invited her to do so in January 2016. The AOJ subsequently issued a formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD. See February 2016 Formal Finding Memorandum. Service records do not indicate that the Veteran was engaged in combat. VA treatment records do not indicate a diagnosis of PTSD. Rather, VA treatment records consistently noted a diagnosis of a depressive disorder not otherwise specified. The Board finds that as the service records do not indicate that the Veteran served during a period of combat, the Veteran has not provided any information regarding an in-service stressor, and the post-service treatment records do not indicate any assessment of PTSD, the Veteran is not prejudiced by not having a VA PTSD examination. 

Moreover, service connection for PTSD is not warranted as a current diagnosis of PTSD has not been shown. 

The Board has reviewed the evidence regarding the claim for a depressive disorder, major depressive disorder, and anxiety disorder, and resolving all doubt in the Veteran's favor, finds that service connection for a depressive disorder, major depressive disorder, and anxiety disorder is warranted. In this regard, the requirement for a current disorder is met. See e.g. Dr. S.K.G.'s August 2012 letter; Counselor K.L.B.'s January 2017 letter. Additionally, the evidence supports a finding that the Veteran's depressive disorder, major depressive disorder, and anxiety disorder are causally related to service.

Dr. S.K.G.'s August 2012 letter noted the Veteran's diagnoses of anxiety disorder not otherwise specified (NOS) and depressive disorder NOS. Dr. S.K.G. then opined that her psychiatric diagnoses were more likely than not caused by the mental trauma she experienced with regard to her back injury. This opinion was based on a review of the military records, conversations with the Veteran, input from the Veteran's therapist, and a buddy statement. Dr. S.K.G. stated that while anxiety and depression were not clinically noted in the service treatment records, the August 1989 complaint letter "...convey[ed] the presence of an evolving syndrome of depression and anxiety." Dr. S.K.G. further stated that the Veteran's request for an early discharge while excelling in the military "...was a clear sign of her hopelessness and depression."

Counselor K.L.B.'s January 2017 letter noted he had treated the Veteran since December 2010. He noted her current diagnosis was major depressive disorder and anxiety disorder NOS. He opined that it is as likely as not the Veteran first exhibited symptoms of depression while serving in the military and concurred with Dr. S.K.G. that the August 1989 complaint letter demonstrated the presence of an evolving syndrome of depression and anxiety. He also opined that she exhibited her current symptoms since discharge to the present.

Given the above evidence, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's current acquired psychiatric disorder is related to her military service, variously diagnosed as depressive disorder, major depressive disorder, and anxiety disorder. Accordingly, further evidentiary development is not necessary. Accordingly, further evidentiary development is not necessary. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

With resolution of all reasonable doubt in her favor, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, major depression disorder, and anxiety disorder, is granted. The Board notes that, in reaching this conclusion, the benefit of the doubt doctrine has been applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, major depressive disorder, and anxiety disorder, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


